Exhibit 10.1

VOTING AND PROXY AGREEMENT

THIS VOTING AND PROXY AGREEMENT (this “Agreement”) is made and entered into as
of June 26, 2006 by and among Umbrella Holdings, LLC, a Delaware limited
liability company (“Buyer”), and the persons executing this Agreement as
“Stockholders” on the signature page hereto (each, a “Stockholder” and
collectively, the “Stockholders”).

WHEREAS, concurrently herewith, Buyer, Umbrella Acquisition, Inc., a Delaware
corporation and wholly-owned subsidiary of Buyer (“Merger Co”), and Univision
Communications Inc., a Delaware corporation (the “Company”), have entered into
an Agreement and Plan of Merger (as amended from time to time, the “Merger
Agreement”) (unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed thereto in the Merger Agreement) pursuant to
which Buyer will acquire the Company by merging Merger Co with and into the
Company (the “Merger”);

WHEREAS, as of the date hereof, each Stockholder is the record and beneficial
owner of, and has, or has given a proxy to another Stockholder who has, the sole
right to vote and dispose of, that number of shares of Class A Common Stock
and/or that number of shares of Class P Common Stock, each par value $0.01, of
the Company (such shares, together with any other capital stock of the Company
acquired by such Stockholder after the date hereof whether acquired directly or
indirectly, upon the exercise of options, conversion of convertible securities
or otherwise, and any other voting securities of the Company (whether acquired
heretofore or hereafter), being collectively referred to herein as the “Shares”)
set forth on Attachment A hereto;

WHEREAS, obtaining appropriate stockholder approval is a condition to the
consummation of the transactions contemplated by the Merger Agreement; and

WHEREAS, as an inducement to Buyer and Merger Co to enter into the Merger
Agreement and incurring the obligations therein, Buyer has required that each
Stockholder enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

Section 1.               Agreement to Vote, Restrictions on Voting and
Dispositions, Irrevocable Proxy.

(a)           Agreement to Vote. Each Stockholder irrevocably and
unconditionally hereby agrees that from and after the date hereof until the
earlier of (i) the Effective Time and (ii) the date of termination of the Merger
Agreement in accordance with its terms (the “Expiration Time”), at any meeting
(whether annual or special and each adjourned or postponed meeting) of the
Company’s stockholders, however called or in connection with any written consent
of the Company’s stockholders, each Stockholder will (x) appear at such meeting
or otherwise cause its Owned Shares (as defined below) to be counted as present
thereat for


--------------------------------------------------------------------------------


purposes of calculating a quorum and (y) vote or cause to be voted (including by
written consent, if applicable) all of such Stockholder’s Shares beneficially
owned by such Stockholder as of the relevant time (the “Owned Shares”), (1) for
approval and adoption of the Merger Agreement (as amended from time to time),
whether or not recommended by the Company’s Board of Directors (the “Company
Board”), and the transactions contemplated by the Merger Agreement, (2) against
any Competing Proposal, without regard to any Company Board recommendation to
stockholders concerning such Competing Proposal, and without regard to the terms
of such Competing Proposal, or other proposal made in opposition to adoption of
the Merger Agreement or in competition or in consistent with the Merger,
(3) against any agreement, amendment of any agreement (including the Company’s
Certificate of Incorporation or Bylaws), or any other action that is intended or
would reasonably be expected to prevent, impede, or , in any material respect,
interfere with, delay, postpone, or discourage the transactions contemplated by
the Merger Agreement, other than those specifically contemplated by this
Agreement or the Merger Agreement or (4) against any action, agreement,
transaction or proposal that would result in a breach of any representation,
warranty, covenant, agreement or other obligation of the Company in the Merger
Agreement.

(b)           Restrictions on Transfers. Each Stockholder hereby agrees that,
from the date hereof until the Expiration Time, such Stockholder shall not,
directly or indirectly, sell, offer to sell, give, pledge, encumber, assign,
grant any option for the sale of or otherwise transfer or dispose of, or enter
into any agreement, arrangement or understanding to sell, any Owned Shares
(collectively, “Transfer”) other than pursuant to this Agreement, the Merger
Agreement, Schedule 1 hereto, in connection with financial or tax planning
purposes, or in connection with bona fide estate planning purposes to his, her
or its affiliates or immediate family members, provided that as a condition to
such Transfer, such affiliate or immediate family member shall execute an
agreement that is identical to this Agreement (except to reflect the change of
the Stockholder) and provided, further that the assigning Stockholder shall
remain jointly and severally liable for the breaches of any of his, her or its
affiliates or immediate family members of the terms hereof.

(c)           Irrevocable Proxy. Each Stockholder hereby revokes any and all
previous proxies granted with respect to his, her or its Owned Shares. Subject
to the last two sentences of this subsection (c), each Stockholder hereby
irrevocably appoints Buyer or its designee as Stockholder’s agent, attorney and
proxy, to vote (or cause to be voted) his, her or its Owned Shares in favor of
approval of the Merger Agreement and the transactions contemplated by the Merger
Agreement, as applicable. This proxy is irrevocable and coupled with an interest
and is granted in consideration of the Company and Buyer entering into the
Merger Agreement. In the event that any Stockholder fails for any reason to vote
his, her or its Owned Shares in accordance with the requirements of
Section 1(a) hereof, then the proxyholder shall have the right to vote such
Stockholder’s Owned Shares in accordance with the provisions of the second
sentence of this subsection (c). The vote of the proxyholder shall control in
any conflict between the vote by the proxyholder of such Stockholder’s Owned
Shares and a vote by such Stockholder of his, her or its Owned Shares.
Notwithstanding the foregoing, the proxy granted by each Stockholder shall be
automatically revoked upon termination of this Agreement in accordance with its
terms.

2


--------------------------------------------------------------------------------




(d)           Inconsistent Agreements. Each Stockholder hereby agrees that, he,
she or it shall not enter into any agreement, contract or understanding with any
person prior to the termination of the Merger Agreement directly or indirectly
to vote, grant a proxy or power of attorney or give instructions with respect to
the voting of such Stockholder’s Owned Shares in any manner which is
inconsistent with this Agreement.

Section 2.               No Shop

(a)           General. Each Stockholder in his, her or its capacity as a
stockholder of the Company shall not, and shall use his, her or its  reasonable
best efforts to cause its accountants, affiliates, attorneys, consultants,
representatives or agents (collectively, the “Representatives”) not to, directly
or indirectly, (i) solicit, initiate or knowingly facilitate or encourage any
Competing Proposal, (ii) participate in any negotiations regarding, or furnish
to any person any material nonpublic information in connection with, any
Competing Proposal, (iii) engage in discussions with any person with respect to
any Competing Proposal, (iv) approve or recommend any Competing Proposal, or
(v) enter into any letter of intent or similar document or any agreement or
commitment providing for any Competing Proposal.

(b)           Notification. Each Stockholder promptly (and in any event within
48 hours) shall advise Buyer orally and in writing of any Competing Proposal or
any inquiry, proposal or offer, request for information or request for
discussions or negotiations with respect to or that would reasonably be expected
to lead to any Competing Proposal, the identity of the person making any such
Competing Proposal or inquiry, proposal, offer or request and shall provide
Buyer with a copy (if in writing) and summary of the material terms of any such
Competing Proposal or inquiry, proposal or request. Each Stockholder shall keep
Buyer informed of the status (including any change to the terms thereof) of any
such Competing Proposal or inquiry, proposal or request. Each Stockholder agrees
that it shall not and shall use its reasonable best efforts to cause his, her or
its Representatives not to, enter into any confidentiality agreement or other
agreement with any person subsequent to the date of this Agreement which
prohibits the Stockholder from providing such information to Buyer.

(c)           Ongoing Discussions. On the date hereof, each Stockholder shall
immediately cease and cause to be terminated any existing solicitation,
discussion or negotiation by the Stockholder or his, her or its Representatives
with respect to any Competing Proposal.

(d)           Each Stockholder is signing this Agreement solely in such
Stockholder’s capacity as a stockholder of the Company and nothing contained
herein shall limit or affect any actions taken by any Stockholder, including A.
Jerrold Perenchio, in his, her or its capacity as an officer and director of the
Company, and neither such actions nor any actions taken as a representative of
the Company in his, her or its capacity as a stockholder of the Company which
are permitted to be taken pursuant to the Merger Agreement shall be deemed to
constitute a breach of this Agreement.

Section 3.               Representations, Warranties and Covenants of
Stockholder.

(a)           Representations and Warranties. Each Stockholder represents and
warrants to Buyer as follows: (i) such Stockholder has the requisite capacity
and all necessary

3


--------------------------------------------------------------------------------




power and authority to execute and deliver this Agreement and to perform his
obligations hereunder; (ii) this Agreement has been duly executed and delivered
by such Stockholder and the execution, delivery and performance of this
Agreement by such Stockholder and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of such Stockholder; (iii) assuming the due authorization, execution and
delivery of this Agreement by Buyer, this Agreement constitutes the valid and
binding agreement of such Stockholder enforceable against such Stockholder in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws of general
application which may affect the enforcement of creditors, rights generally and
by general equitable principles; (iv) the execution and delivery of this
Agreement by such Stockholder does not conflict with or violate any law or
agreement binding upon it, nor require any consent, notification, regulatory
filing or approval, and (v) except for restrictions in favor of Buyer pursuant
to this Agreement and except for such transfer restrictions of general
applicability as may be provided under the Securities Act of 1933, as amended,
and the “blue sky” laws of the various States of the United States, such
Stockholder, except as set forth in Schedule 1 hereto, owns, beneficially and of
record, all of such Stockholder’s Owned Shares free and clear of any proxy,
voting restriction, adverse claim or other lien (other than any restrictions
created by this Agreement or by the Voting Agreement, dated as of June 11, 2002,
by and among A. Jerrold Perenchio and McHenry T. Tichenor, Jr. in effect on the
date hereof) and has sole voting power and sole power of disposition with
respect to such Stockholder’s Owned Shares, with no restrictions on such
Stockholder’s rights of voting or disposition pertaining thereto and no person
other than such Stockholder has any right to direct or approve the voting or
disposition of any of such Stockholder’s Owned Shares.

(b)           Covenants. From the date hereof until the Expiration Time:

(i)            each Stockholder agrees not take any action that would make any
representation or warranty of such Stockholder contained herein untrue or
incorrect or have the effect of preventing, impeding, or ,in any material
respect, interfering with or adversely affecting the performance by such
Stockholder of its obligations under this Agreement.

(ii)           each Stockholder hereby waives any rights or appraisal or rights
of dissent from the Merger that such Stockholder may have;

(iii)          each Stockholder hereby agrees, while this Agreement is in
effect, to promptly notify Buyer of the number of any new Shares acquired by
Stockholder, if any, after the date hereof. Any such shares shall be subject to
the terms of this Agreement as though owned by the Stockholder on the date
hereof; and

(iv)          each Stockholder, severally and not jointly, hereby authorizes
Buyer and the Company to publish and disclose in any announcement or disclosure
required by the SEC and in the Proxy Statement such Stockholder’s identity and
ownership of the Owned Shares and the nature of such Stockholder’s obligation
under this Agreement, provided that such Stockholder is provided with a
reasonable opportunity to review and comment on such disclosure.

4


--------------------------------------------------------------------------------




Section 4.               Representations and Warranties of Buyer. Buyer
represents and warrants to each Stockholder as follows: (i) each of this
Agreement and the Merger Agreement has been approved by Buyer’s board of
directors; (ii) each of this Agreement and the Merger Agreement has been duly
executed and delivered by a duly authorized officer of Buyer; and (iii) assuming
the due authorization, execution and delivery of this Agreement by each
Stockholder, this Agreement constitutes a valid and binding agreement of Buyer,
enforceable against Buyer in accordance with its terms, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium and other
similar laws of general application which may affect the enforcement of
creditors, rights generally and by general equitable principles.

Section 5.               Further Assurances. From time to time, at the request
of Buyer and without further consideration, each Stockholder shall execute and
deliver such additional documents and take all such further action as may be
necessary to consummate and make effective the transactions contemplated by
Sections 1 and 4(b) of this Agreement.

Section 6.               Termination. This Agreement shall automatically
terminate and be of no further force or effect upon the Expiration Time(other
than with respect to this Section and Section 7 which shall survive any
termination of this Agreement); provided that no such termination shall relieve
any party hereto from any liability for any breach of this Agreement occurring
prior to such termination.

Section 7.               Miscellaneous.

(a)           Expenses. All Expenses incurred in connection with this Agreement
and the transactions contemplated by this Agreement shall be paid by the party
incurring such expenses.

(b)           Notices. Any notice required to be given hereunder shall be
sufficient if in writing, and sent by facsimile transmission (provided that any
notice received by facsimile transmission or otherwise at the addressee’s
location on any business day after 5:00 p.m. (addressee’s local time) shall be
deemed to have been received at 9:00 a.m. (addressee’s local time) on the next
business day), by reliable overnight delivery service (with proof of service),
hand delivery or certified or registered mail (return receipt requested and
first-class postage prepaid), addressed as follows:

If to Buyer, to

Umbrella Holdings, LLC

c\o Providence Equity Partners Inc.

50 Kennedy Plaza
Providence, Rhode Island 02903
Facsimile: (401) 751-1790
Attention:  Mark J. Masiello

 

with a copy to (which shall not constitute notice):

Weil, Gotshal & Manges, LLP
50 Kennedy Plaza , 11th Floor
Providence, Rhode Island 02903
Facsimile: (401) 278-4701
Attention:  David K. Duffell, Esq.

If to Stockholders, to

1999 Avenue of the Stars

Los Angeles, California 90067

Fax: (310) 556-1526

Attention: C. Douglas Kranwinkle, Esq.

with a copy to (which shall not constitute notice):

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York  10036-6522

Fax:  (212) 735-2000

Attention:  Roger S. Aaron

Howard L. Ellin

5


--------------------------------------------------------------------------------




(c)           Amendments, Waivers, Etc. This Agreement may not be amended,
changed, supplemented, waived or otherwise modified or terminated except by an
instrument in writing signed by Buyer and the Stockholders.

(d)           Successors and Assigns. No party may assign any of its or his
rights or delegate any of its or his obligations under this Agreement without
the prior written consent of the other parties, except that Buyer may, without
the consent of the Stockholders, assign any of its rights and delegate any of
its obligations under this Agreement to any affiliate of Buyer. Subject to the
preceding sentence, this Agreement shall be binding upon and shall inure to the
benefit of and be enforceable by the parties and their respective successors and
assigns, including without limitation any corporate successor by merger or
otherwise. Notwithstanding any Transfer of Shares consistent with this
Agreement, the transferor shall remain liable for the performance of all
obligations of transferor under this Agreement.

(e)           No Third Party Beneficiaries. Nothing expressed or referred to in
this Agreement will be construed to give any person, other than the parties to
this Agreement, any legal or equitable right, remedy or claim under or with
respect to this Agreement or any provision of this Agreement except as such
rights as may inure to a successor or permitted assignee under Section 7(d).

(f)            No Partnership, Agency, or Joint Venture. This Agreement is
intended to create, and creates, a contractual relationship and is not intended
to create, and does not create, any agency, partnership, joint venture or any
like relationship between the parties hereto.

6


--------------------------------------------------------------------------------




(g)           Entire Agreement. This Agreement embodies the entire agreement and
understanding among the parties relating to the subject matter hereof and
supersedes all prior agreements and understandings relating to such subject
matter.

(h)           Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement.

(i)            Specific Performance; Remedies Cumulative. The parties hereto
acknowledge that money damages are not an adequate remedy for violations of this
Agreement and that any party, in addition to any other rights and remedies which
the parties may have hereunder or at law or in equity, may, in his or its sole
discretion, apply to a court of competent jurisdiction for specific performance
or injunction or such other relief as such court may deem just and proper in
order to enforce this Agreement or prevent any violation hereof and, to the
extent permitted by applicable law, each party waives any objection to the
imposition of such relief. All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise or beginning of the exercise of
any thereof by any party shall not preclude the simultaneous or later exercise
of any other such rights, powers or remedies by such party.

(j)            No Waiver. The failure of any party hereto to exercise any right,
power or remedy provided under this Agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by any other party
hereto with his or its obligations hereunder, and any custom or practice of the
parties at variance with the terms hereof, shall not constitute a waiver by such
party of his or its right to exercise any such or other right, power or remedy
or to demand such compliance.

(k)           Governing Law. This agreement, and all claims or causes of action
(whether in contract or tort) that may be based upon, arise out or relate to
this Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement or
as an inducement to enter into this Agreement), shall be governed by the
internal laws of the State of Delaware without giving effect to any choice or
conflict of laws provision or rule.

(l)            Jurisdiction. Each of the parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement exclusively in a state
or federal court located in Delaware. In addition, each of the parties hereby
irrevocably submits to the exclusive jurisdiction of the courts of the State of
Delaware and to the jurisdiction of the United States District Court for the
State of Delaware, for the purpose of any action or proceeding arising out of or
relating to this Agreement and each of the parties hereto hereby irrevocably
agrees that all claims in respect to such action or proceeding may be heard and
determined exclusively in any Delaware state or federal court. Each of the
parties agrees that a

7


--------------------------------------------------------------------------------




final judgment in any action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.

(m)          Waiver of Jury Trial. Each Stockholder hereby waives, to the
fullest extent permitted by applicable law, any right he or it may have to a
trial by jury in respect of any litigation directly or indirectly arising out
of, under or in connection with this Agreement. Each Stockholder (i) certifies
that no representative of any other party has represented, expressly or
otherwise, that such other party would not, in the event of any such litigation,
seek to enforce the foregoing waiver and (ii) acknowledges that he, she or it
has been induced to enter into this Agreement by, among other things, the
consideration received by such Stockholder in respect of such Stockholder’s
Owned Shares pursuant to the transactions contemplated by the Merger Agreement.

(n)           Drafting and Representation. The parties have participated jointly
in the negotiation and drafting of this Agreement. No provision of this
Agreement will be interpreted for or against any party because that party or his
or its legal representative drafted the provision.

(o)           Name, Captions, Gender. Section headings of this Agreement are for
reference purposes only and are to be given no effect in the construction or
interpretation of this Agreement. Whenever the context may require, any pronoun
used herein shall include the corresponding masculine, feminine or neuter forms.

(p)           Counterparts. This Agreement may be executed by facsimile and in
any number of counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one instrument. Each counterpart may
consist of a number of copies each signed by less than all, but together signed
by all, the parties hereto.

8


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.

 

 

UMBRELLA HOLDINGS, LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

A. JERROLD PERENCHIO, TRUSTEE OF THE JERRY PERENCHIO LIVING TRUST, dated
April 16, 1987, as amended

 

 

 

 

 

By:

 

 

 

 

Name:

A. Jerrold Perenchio

 

 

 

Title:

Trustee

 

 

 

 

 

CHARTWELL SERVICES, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

A. Jerrold Perenchio

 

 

 

Title:

President & Chief Executive Officer

 

 

 

 

 

PERENCHIO PICTURES, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

A. Jerrold Perenchio

 

 

 

Title:

President

 

(VOTING AGREEMENT SIGNATURE PAGE)

 

9


--------------------------------------------------------------------------------




 

 

 

 

 

MARGARET A. PERENCHIO, AS TRUSTEE OF THE MARGARET A. PERENCHIO TRUST, UDT dated
April 30, 1998

 

 

 

 

 

By:

 

 

 

 

Name:

A. Jerrold Perenchio

 

 

 

Title:

(A. Jerrold Perenchio has an irrevocable proxy to vote these shares)

 

(VOTING AGREEMENT SIGNATURE PAGE)

 

10


--------------------------------------------------------------------------------


Attachment A

Stockholder

 

Class A
Common
Stock

 

Class P
Common
Stock

 

Common
Stock
Warrants

 

Common
Stock
Options

 

A. Jerrold Perenchio, Trustee of the Jerry Perenchio Living Trust dated
April 16, 1987, as amended

 

100

 

34,373,476

 

 

 

 

 

Chartwell Services, Inc.

 

124,894

 

1,679,106

 

 

 

 

 

Perenchio Pictures, Inc.

 

 

 

24,068

 

 

 

 

 

Margaret A. Perenchio, as Trustee of the Margaret A. Perenchio Trust, UDT dated
April 30, 1998

 

 

 

885,740

 

 

 

 

 

 


--------------------------------------------------------------------------------




 

Schedule 1

Common stock owned, directly or indirectly, by Mr. A. Jerrold Perenchio includes
1,804,000 shares subject to employee stock options that are fully exercisable
for Class A Common Stock and were granted to Mr. Cahill and Mr. John G.
Perenchio by one of Mr. A. Jerrold Perenchio’s wholly-owned companies, which
options were granted for services to that company. Mr. Cahill owns a fully
exercisable employee stock option to purchase 1,336,000 shares of Class A Common
Stock. Mr. John G. Perenchio owns a fully exercisable employee stock option to
purchase 468,000 shares of Class A Common Stock. The Board of Directors of the
Company has approved the granting of registration rights and filing of a
registration statement with respect to the sale of the shares underlying such
options, and the Company intends to grant registration rights and file a
registration statement with respect to the sale of the shares underlying such
options.

 


--------------------------------------------------------------------------------